Citation Nr: 1017439	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  05-33 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as posttraumatic stress 
disorder (PTSD).

2.  Entitlement to an initial rating in excess of 20 percent 
for right knee chondromalacia patella with patellofemoral 
pain syndrome.

3.  Entitlement to an initial rating in excess of 20 percent 
for left knee chondromalacia patella with patellofemoral pain 
syndrome.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs





ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from March 2002 to July 
2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which granted service connection for 
right and left knee chondromalacia patella with 
patellofemoral pain syndrome but denied the remaining claim.

The issues were remanded by the Board in May 2008 for 
additional development and to address due process concerns.  
In pertinent part, the Board specifically instructed the 
Appeals Management Center (AMC) to send out notice as to the 
information or evidence needed to establish a disability 
rating and effective date; to obtain all records related to 
any psychiatric treatment the Veteran received from VA; to 
obtain a copy of a March 2005 knee x-ray; and to schedule the 
Veteran for appropriate VA examinations.  These actions were 
all accomplished on remand; the matters are again before the 
Board for appellate review.  

The Board also remanded the issues of entitlement to service 
connection for a low back disorder, digestive disorder, and 
skin disorder.  In a January 2010 rating decision, the AMC 
granted service connection for lumbar paravertebral myositis 
and muscle spasms per x-ray, gastroesophageal reflux disease 
(GERD), and pseudofolliculitis barbae.  As such, those issues 
are no longer before the Board for appellate review.  




FINDINGS OF FACT

1.  The Veteran is currently diagnosed with cocaine 
dependence and substance induced mood disorder, neither of 
which is subject to VA compensation; there is no medical 
evidence of record establishing a link between service and 
the previously diagnosed conditions of adjustment reaction 
with anxious mood and/or depression and active service.

2.  The Veteran's bilateral knees exhibit pain on motion, but 
do not exhibit extension limited to 20 degrees or more, 
ankylosis, recurrent subluxation, or lateral instability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired 
psychiatric disorder, claimed as PTSD, have not been met.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.301, 3.303, 
3.304, 3.307, 3.309 (2009).

2.  The criteria for a rating in excess of 20 percent for 
service-connected right knee chondromalacia patella with 
patellofemoral pain syndrome have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5261 (2009).

3.  The criteria for a rating in excess of 20 percent for 
service-connected left knee chondromalacia patella with 
patellofemoral pain syndrome have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, DC 5261 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Service connection

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2009).  

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2009).

Certain chronic diseases, including psychoses, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309 (2009).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  

To establish service connection for PTSD, there must be a 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a 
link between current symptoms and an in-service stressor as 
shown by medical evidence; and credible supporting evidence 
that the claimed stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2009).




The Veteran seeks entitlement to service connection for an 
acquired psychiatric disorder, claimed as PTSD.  He reports 
nightmares, flashbacks and insomnia, which he contends are 
related to his tour of duty in Iraq.  See December 2004 VA 
Form 21-4138.  The Board notes that during the pendency of 
the Veteran's appeal, the United States Court of Appeals for 
Veterans Claims (Court) held that claims for service 
connection for PTSD encompass claims for service connection 
for all psychiatric disabilities.  Clemons v. Shinseki, 23 
Vet. App. 1, 5-6 (2009) (the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record).  

The Veteran's service treatment records reveal that he was 
assessed with depression and anxiety in January and December 
2003, respectively.  See records from Dr. L.E. Rosa.  At the 
time of his discharge, the Veteran denied nervous trouble of 
any sort (anxiety or panic attacks); frequent trouble 
sleeping; depression or excessive worry; attempted suicide; 
and use of illegal drugs or the abuse of prescription drugs.  
He also denied receiving counseling of any type or being 
evaluated or treated for a medical condition.  See March 2004 
report of medical history.  Clinical evaluation of his 
psychiatric functioning was normal.  See April 2004 report of 
medical examination.  

The Veteran underwent a VA compensation and pension (C&P) 
initial evaluation for PTSD examination in March 2005, at 
which time his claims folder was reviewed.  The examiner 
noted that the Veteran was first seen in psychiatry that same 
month and had been prescribed paroxetine and trazodone.  The 
Veteran reported that he had been unemployed since his 
military discharge and was receiving unemployment benefits.  
He reported drinking occasionally and smoking up to one pack 
per day, but denied the use of drugs.  The Veteran complained 
of irritability and verbal aggression, poor sleep and an 
inability to start sleep, but reported that he slept deeply 
when taking the prescribed medication.  The examiner reported 
that no stressors were specified.  Following mental status 
examination, an Axis I diagnosis of adjustment reaction with 
anxious mood was made.  The examiner did not provide an 
opinion regarding the etiology of this condition, but 



clearly reported that based on the Veteran's history, records 
and evaluations, he did not fulfill the diagnostic criteria 
for PTSD.  

Treatment records from the VA Medical Center (VAMC) in San 
Juan reveal that the Veteran was seen for a psychiatric 
consult in September 2007, at which time a medical doctor, 
psychiatric doctor, and social worker were present.  The 
Veteran's patient record was reviewed prior to his interview.  
The Veteran denied a history of legal, alcohol or drug 
problems and neuropsychiatric (NP) treatment in service or at 
the present.  The examiners reported that the interview was 
scarce in content and that no specific traumas were 
identified.  Following review of the Veteran's record and 
after performing a clinical history and mental status 
examination, the examiners concluded that the Veteran's 
mental disorder did not meet the DSM-IV criteria to establish 
a diagnosis of PTSD.  An Axis I diagnosis of depression, not 
otherwise specified (NOS), was made.  No opinion on etiology 
was provided.  

The Veteran was seen in psychiatry in April 2008, at which 
time he reported a history of depression without any 
psychiatric hospitalization and without any present 
psychiatric follow up.  It was noted that the Veteran was 
last seen in the Psychiatric Intervention Center (PIC) in 
2005 and reported presently feeling bad and anxious after an 
argument with his partner.  He reported drinking alcohol 
daily and on the weekends, smoking about a pack a day, and 
using cocaine the last few weeks while under the influence of 
alcohol.  He denied any acute stressor.  The examiner 
reported speaking to the Veteran's partner with his consent, 
who referred that the Veteran was irritable at times because 
he is using illicit drugs.  The examiner noted that the 
Veteran's computerized problem list included a diagnosis of 
depressive disorder, not elsewhere classified (NEC).  
Following mental status examination, Axis I diagnoses of 
substance induced mood disorder; rule out PTSD; alcohol and 
cocaine abuse; and nicotine dependence were made.  

A psychosocial history was conducted in April 2008, at which 
time it was noted that the Veteran had been admitted to the 
Ambulatory Except Opioid Substitution program on April 21, 
2008.  The report was based on a full ASI interview conducted 
in person on that date.  In pertinent part, the Veteran 
reported the use of 



alcohol, cocaine, and multiple substances per day each for 30 
days in the past month.  Lifetime use for alcohol was 
reported as 20 years; lifetime use for cocaine and multiple 
substances per day was reported as 2 years.  He denied being 
treated for alcohol or drug abuse and also denied being 
treated in a hospital or as an outpatient or private patient 
for psychological or emotional problems.  No diagnosis was 
provided.  See ASI note.  

A few days later, the Veteran reported present problems with 
alcohol and cocaine use and requested help at PIC.  He 
indicated that he began heavy drinking at the age of 15 and 
began using cocaine after his discharge from service.  It was 
noted that the Veteran used cocaine in its crack form and had 
been unable to control use of the drug.  He admitted that the 
use of alcohol facilitated the use of crack under 
intoxication.  The following Axis I clinical disorders were 
noted: continuous cocaine dependence (crack); alcohol abuse; 
and nicotine dependence.  See April 2008 treatment plan note.  

The Veteran was involuntarily discharged from the substance 
abuse ambulatory treatment program in July 2008 due to his 
failure to comply with the program requirements.  See 
addiction psychiatry therapist note.  Review of VA treatment 
records reveal that a series of "no shows" to appointments 
began in May 2008.  

The Veteran underwent another VA C&P initial evaluation for 
PTSD examination in September 2009, at which time his claims 
folder and medical records were reviewed.  In pertinent part, 
he reported using cocaine before joining the military, but 
did not report quantity or frequency.  Following psychiatric 
examination, Axis I diagnoses of cocaine dependence and 
substance induced mood disorder were made.  The examiner 
noted that the diagnoses were two separate and distinct 
entities with no relation to one another, that no other 
mental disorder was found, and that there was no evidence of 
alcohol use, abuse or dependence at the present time that was 
related to, secondary to, or aggravated by the diagnoses.  
The examiner reported that the psychological disorder did not 
have its onset during service and that the conditions of 
cocaine dependence and substance induced mood disorder were 
not caused by or a result of, and were not permanently 
aggravated by, military service.  

In support of this conclusion, the examiner indicated that 
after careful review of the claims folder and medical 
records, it was found that there was no evidence of 
psychiatric complaints, findings or treatment prior to 
service; the Veteran reported using cocaine before joining 
the military, but did not report quantity or frequency; there 
was no evidence of psychiatric complaints, findings, or 
treatment during service; that there was evidence of 
psychiatric complaints, findings and treatment within one 
year after discharge, as the Veteran sought psychiatric care 
in March 2005; that all toxicology panels for illegal drugs 
had been positive for cocaine since April 2008; and that the 
conditions of cocaine dependence and substance induced mood 
disorder are not related at all to the Veteran's service in 
terms of anatomy, patholophysiology or etiology.  

The evidence of record does not support the Veteran's claim 
for service connection for an acquired psychiatric disorder, 
claimed as PTSD.  While the Board acknowledges that the 
Veteran was diagnosed with depression and anxiety while in 
service, he denied various psychiatric complaints at the time 
of a March 2004 discharge examination.  As such, the Board 
does not find that he had a chronic condition during service.  

The Board also acknowledges that the Veteran was diagnosed 
with adjustment reaction with anxious mood within the year 
following his July 2004 discharge from service.  See March 
2005 VA C&P initial evaluation for PTSD examination.  The 
Board notes that adjustment reaction is not listed as a 
psychotic disorder pursuant to the DSM-IV.  See Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition, 
Washington, D.C., American Psychiatric Association (1994).  
As the disability diagnosed within a year of the Veteran's 
discharge is not a psychosis, it is not subject to 
presumptive service connection.  See 38 C.F.R. § 3.384 
(2009).

Also at this juncture, the Board notes several inconsistent 
statements provided by the Veteran regarding his use/abuse of 
cocaine.  During a psychosocial history conducted in April 
2008, the Veteran reported a lifetime use for cocaine of 2 
years; a few days later, during an April 2008 treatment plan 
visit, he indicated that he began using cocaine after his 
discharge from service; and during the September 2009 VA C&P 
examination, the Veteran reported using cocaine prior to 
service.  In light of the foregoing, the Board does not find 
the Veteran's accounts of when he began using cocaine to be 
credible.  

While the Veteran was diagnosed with adjustment reaction with 
anxious mood at the time of the March 2005 VA examination, 
and depression, NOS, at the time of a September 2007 
psychiatric consult, all subsequent treatment records have 
contained Axis I diagnoses of substance induced mood 
disorder; alcohol and cocaine abuse; and nicotine dependence.  
Moreover, the September 2009 VA examiner diagnosed the 
Veteran with cocaine dependence and substance induced mood 
disorder.  

No compensation shall be paid if a Veteran's disability 
resulting from injury or disease in service is a result of 
his own willful misconduct or abuse of alcohol or drugs.  38 
U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. § 3.301 (2009).  
Drug abuse means the use of illegal drugs (including 
prescription drugs illegally or illicitly obtained), the 
intentional use of prescription or non-prescription drugs for 
a purpose other than the medically intended use, or the use 
of substances other than alcohol to enjoy their intoxicating 
effects.  38 C.F.R. § 3.301(d) (2009); see also 38 U.S.C.A. § 
105 (West 2002); 38 C.F.R. §§ 3.1(m) (2009).  VA's General 
Counsel has confirmed that direct service connection for 
disability resulting from a claimant's own drug or alcohol 
abuse is precluded for all VA benefit claims filed after 
October 31, 1990.  See VAOPGCPREC 7-99; VAOPGCPREC 2-98.

In light of the foregoing, service connection for cocaine 
dependence and substance induced mood disorder is not 
warranted.  See 38 C.F.R. § 3.301 (2009).  In addition, 
although previously diagnosed with adjustment reaction with 
anxious mood and depression, NOS, service connection is not 
warranted for either of these disorders in the absence of any 
medical evidence establishing a link between them and 
service.  38 C.F.R. § 3.303 (2009).  The Board also notes 
that service connection for PTSD is not warranted as the 
Veteran has never been diagnosed with this disorder.  See 38 
C.F.R. § 3.304(f) (2009); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) (establishing service connection requires 
evidence of a relationship between a current disability and 
events in service or an injury or disease incurred therein).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).


II.	Increased ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2009).  Separate rating codes identify various 
disabilities. 38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2009).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).

Where the rating appealed is the initial rating assigned with 
a grant of service connection, the entire appeal period is 
for consideration, and separate ratings may be assigned for 
separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  The evidence in this case, however, does 
not support the assignment of staged ratings.

When evaluating disabilities of the musculoskeletal system, 
an evaluation of the extent of disability present also 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2009); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  In other 
words, when rated for limitation of motion, a higher rating 
may be assigned if there is additional limitation of motion 
from pain or limited motion on repeated use of the joint.  A 
finding of functional loss due to pain must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  38 C.F.R. § 4.40 (2009).




Service connection was established for chondromalacia patella 
with patellofemoral pain syndrome of the right and left knees 
with separate 20 percent evaluations assigned pursuant to 
38 C.F.R. § 4.71a, DC 5261, effective August 1, 2004.  The RO 
specifically noted that it was considering the provisions of 
38 C.F.R. §§ 4.40 and 4.45, as well as the mandates of 
DeLuca, in assigning a 20 percent evaluation for each knee.  
See April 2005 rating decision.  The Veteran filed a notice 
of disagreement, but has not submitted any statements in 
support of his contention that he should be awarded a higher 
initial rating for both knees.  

In this case, the medical evidence of record pertinent to the 
Veteran's claims for increased ratings is comprised solely of 
VA examination reports.  Although VA treatment records have 
been associated with the claims folder, review of these 
records reveals that they are devoid of reference to 
complaint of, or treatment for, knee problems.  

The Veteran underwent a VA C&P joints examination in March 
2005, at which time his claims folder was reviewed.  He 
reported bilateral pressure, redness, swelling and noise 
sounds with pain when walking.  The Veteran indicated that he 
was using Bextra and Tylenol, as occasion requires (p.r.n.), 
with temporary pain control.  Precipitating factors resulting 
in bilateral knee pain included walking and standing a lot; 
medication was listed as an alleviating factor.  The Veteran 
reported acute bilateral knee pain on a daily basis during 
the last year.  When asked about the duration of the pain 
during the day, he was not specific in answering.  The 
examiner noted that the Veteran was able to walk unaided in 
his house but used a cane constantly for ambulation out of 
his house.  He was not using crutches or a brace and was not 
using corrective shoes.  The examiner reported that there 
were no episodes of dislocation or recurrent subluxation of 
the knee joints, but the Veteran did refer to swelling, pain 
and redness on both knees and indicated that he could not run 
or play basketball because of his knees.  

Physical examination revealed bilateral knee flexion to 110 
degrees and extension to negative 10 degrees.  The examiner 
reported there was painful motion in the range of motion 
measured in the knees and that the Veteran was additionally 
limited by pain, fatigue and weakness following repetitive 
use of the knee joints, though not additionally limited by 
lack of endurance.  The examiner noted that the major 
functional impact was that the Veteran will get in a bad mood 
and has to sit and be on complete bed rest with acute 
bilateral knee pain.  There was objective evidence of painful 
motion on all movements of the knee joints but no objective 
evidence of edema, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement, or guarding of 
movement of the knee joints.  The examiner reported a 
positive patellar grinding test on the knee joints, as well 
as positive crepitation.  Gait cycle was described as normal 
and the examiner indicated there was no ankylosis, leg 
discrepancy, or constitutional signs of inflammatory 
arthritis.  The Veteran was diagnosed with chondromalacia 
patella with patellofemoral pain syndrome of the bilateral 
knees.  

During a March 2005 VA C&P general medical examination, the 
Veteran reported bilateral knee pain.  Physical examination 
revealed that the Veteran ambulated with a limping gait and 
was using a walking cane to protect his knees and avoid pain.  
Musculoskeletal examination revealed normal flexion and 
extension and normal musculoskeletal function, coordination 
and sensation, though it was again noted that the Veteran 
used a walking cane to protect his knees from pain while 
ambulating.  The Veteran was diagnosed with bilateral knee 
arthralgia and chondromalacia patella.  The examiner reported 
that x-rays of the bilateral knees revealed no focal bone 
lesion, normal soft tissue and articular spaces, and 
unremarkable bony structures with an impression of normal 
study.  See also imaging report.  

The Veteran underwent another VA C&P joints examination in 
September 2009, at which time his claims folder and medical 
records were reviewed.  He reported that his knee condition 
was worse with severe pain associated with loss of motion 
(LOM).  The Veteran reported bilateral knee deformity, giving 
way, instability, pain, stiffness, weakness, incoordination, 
and decreased speed of joint motion.  He indicated that he 
had daily (or more often) episodes of dislocation or 
subluxation; locking episodes several times a week; warmth, 
redness, swelling and tenderness; and severe flare-ups of 
joint disease for hours at a time several times a year.  The 
Veteran denied effusion but indicated that his condition 
affected the motion of his knee joints.  Precipitating 
factors were reported as walking and bending; alleviating 
factors were reported as medications and staying in a sitting 
position.  Medication was reported as Naproxen with poor pain 
control.  The Veteran indicated that he had difficulty 
running, walking and bending and that he was able to stand 
for 15 to 30 minutes.  There were no constitutional symptoms 
and no incapacitating episodes of arthritis.  The Veteran 
reported using a crutch constantly.

Physical examination revealed normal gait and no evidence of 
abnormal weight bearing, loss of bone or part of a bone, or 
inflammatory arthritis.  There was bilateral knee tenderness 
and clicking/snapping, but no bumps consistent with Osgood-
Schlatter's disease, crepitation, mass behind knee, grinding, 
instability, patellar abnormality or meniscus abnormality.  
Range of motion measurements with active motion were zero to 
105 degrees of flexion on the left and zero to 95 degrees on 
the right, with no objective evidence of pain with active 
motion on either side and bilateral extension reported as 
normal.  There was no objective evidence of pain following 
repetitive motion or additional limitations after three 
repetitions of range of motion on either side; there was also 
no ankylosis.  The examiner specifically noted (on a 
different portion of the examination) that the Veteran was 
not additionally limited by pain, fatigue, weakness, 
incoordination or lack of endurance following repetitive use 
of the knees on examination.  The examiner could not state 
whether pain significantly limits functional ability during 
flareup or when the knees are used repeatedly because the 
Veteran was not experiencing a flareup at the time of the 
examination.  There was no pain at the time of the 
examination and the examiner reported that passive flexion of 
the knees was normal (zero to 140 degrees), that extension of 
both knees was normal, and that the Veteran had no limitation 
of function and no evidence of ankylosis, recurrent 
subluxation, or lateral instability of the knees.  

The Veteran was diagnosed with right and left knee 
chondromalacia patella with patellofemoral pain.  The problem 
associated with the diagnosis was limitation of motion (LOM) 
and pain on both knees.  The examiner noted moderate effects 
on toileting, and severe effects on chores, shopping, 
exercise, recreation, traveling, bathing and dressing.  The 
Veteran's bilateral knee disability prevented sports and 
driving.  




As noted above, the Veteran's knee disabilities have been 
rated pursuant to DC 5261, which provides ratings for 
limitation of extension.  Under this diagnostic criteria, a 
noncompensable rating is assigned for extension limited to 5 
degrees, a 10 percent rating is assigned for extension 
limited to 10 degrees, a 20 percent rating is assigned for 
extension limited to 15 degrees, a 30 percent rating is 
assigned for extension limited to 20 degrees, a 40 percent 
rating is assigned for extension limited to 30 degrees, and a 
50 percent rating is assigned for extension limited to 45 
degrees.  

DC 5260 provides ratings for limitation of flexion.  Flexion 
of either leg limited to 60 degrees is noncompensable, 
flexion limited to 45 degrees merits a 10 percent rating, 
limitation of flexion to 30 degrees warrants a 20 percent 
evaluation, and a 30 percent evaluation requires that flexion 
be limited to 15 degrees.  

The Board notes that for rating purposes, normal range of 
motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 
4.71, Plate II (2009).

The medical evidence of record does not support the 
assignment of a rating in excess of 20 percent for either of 
the Veteran's service-connected knees under DC 5261.  In this 
case, although the Veteran exhibited extension limited to 10 
degrees during the March 2005 VA examination, at the time of 
the September 2009 VA examination, he exhibited normal 
extension of both knees to 0 degrees.  The Board again points 
out, as it did above, that the RO specifically noted that the 
assignment of the 20 percent evaluation was made by taking 
into account the limitation of extension exhibited by the 
Veteran, which met the criteria for a 10 percent evaluation 
under DC 5261, and the objective evidence of pain on motion, 
which, pursuant to 38 C.F.R. §§ 4.40 and 4.45 and the 
mandates of DeLuca, warranted the assignment of the next 
higher rating under that diagnostic criteria.  

The Board acknowledges that the Veteran reported severe pain 
associated with loss of motion during the September 2009 VA 
examination; however, there was no objective evidence of pain 
with active motion on either knee, no objective evidence of 
pain following repetitive motion or additional limitations 
after three repetitions 



of range of motion on either knee; and no additional 
limitation due to pain, fatigue, weakness, incoordination or 
lack of endurance following repetitive use of the knees on 
examination.  In fact, the examiner was unable to state 
whether pain significantly limits the Veteran's functional 
ability during flareup or when the knees are used repeatedly 
because the Veteran was not experiencing a flareup at the 
time of the examination.  

For these reasons, and in the absence of evidence that either 
knee exhibits extension limited to 20 degrees or more, a 
rating in excess of 20 percent for either of the Veteran's 
service-connected knees under 38 C.F.R. §§ 4.40 and 4.45 
pursuant to the guidelines set forth in DeLuca is not 
warranted.  This is so because even when factoring in the 
subjective complaints articulated by the Veteran in September 
2009, he would not meet the criteria for the next higher 
rating under DC 5261.  

The Board observes that an additional separate rating may be 
assigned for instability of the knee under DC 5257.  See 62 
Fed. Reg. 63604 (1997); VAOPGCPREC 23-97.  Under this 
diagnostic criteria, knee impairment with slight recurrent 
subluxation or lateral instability is assigned a 10 percent 
rating, a 20 percent rating is assigned if there is moderate 
recurrent subluxation or lateral instability, and a 30 
percent rating is assigned if there is severe recurrent 
subluxation or lateral instability.  

During the September 2009 VA examination, the Veteran 
reported bilateral knee giving way, subluxation, and 
instability.  However, the objective medical evidence which 
showed no evidence of recurrent subluxation or lateral 
instability is found to carry more weight than the Veteran's 
statement.  On objective examination of the knee, the 
examiner found that there was no instability, patellar 
abnormality, or meniscus abnormality.  In light of the 
foregoing, the Board finds that separate and/or higher 
evaluation is not warranted for either knee under DC 5257.  

The Board has also considered the other diagnostic criteria 
related to the knees to determine whether increased ratings, 
or additional separate compensable ratings, are warranted 
under these provisions.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 



(1991).  These diagnostic codes, however, are simply not 
applicable to the Veteran's service-connected bilateral knee 
disability as there is no evidence of ankylosis (DC 5256); 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain and effusion into the joint (DC 5258); 
symptomatic removal of the semilunar cartilage (DC 5259); any 
impairment of the tibia and fibula (DC 5262); or genu 
recurvatum (DC 5263).  In addition, flexion has only been 
limited to 105 degrees in the left knee and to 95 degrees in 
the right knee, which does not support the assignment of a 
separate, compensable rating under DC 5260.  See VAOPGCPREC 
9-04; VA examination reports dated March 2005 and September 
2009.  And to assign a separate rating under DC 5260 based on 
pain would be pyramiding, as the rating assigned under DC 
5261 contemplates the Veteran's pain on motion.  See 
38 C.F.R. § 4.14.


III.	Extraschedular consideration

The rating schedule represents, as far as is practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2009).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 
C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under 



Secretary for Benefits or the Director of the C&P Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

The symptoms exhibited by the Veteran's bilateral knee 
disabilities, to include pain and limitation of motion, are 
contemplated by the rating criteria (i.e., 38 C.F.R. §4.71a, 
DCs 5256-5263), which reasonably describe his disabilities.  
Therefore, referral for consideration of an extraschedular 
rating is not warranted for either of the Veteran's increased 
rating claims.  


IV.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 



that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Prior to the issuance of the April 2005 rating decision that 
is the subject of this appeal, the Veteran was advised of the 
evidence necessary to substantiate a claim for service 
connection and of his and VA's respective duties in obtaining 
evidence.  See October 2004 and January 2005 letters.  He was 
also notified of effective dates for ratings and degrees of 
disability.  See May 2008 letter.  The Board notes that "[i]n 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated - it has been proven."  Dingess v. 
Nicholson, 19 Vet. App. 473, 491 (2006).  When service 
connection has been granted and an initial disability rating 
and effective date have been assigned, section 5103(a) is no 
longer applicable.  Accordingly, the duty to notify has been 
fulfilled as to these claims.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  This duty has also been 
met, as the Veteran's service and VA treatment records have 
been associated with the claims folder.  He did not respond 
to the May 2008 letter from the AMC requesting that he submit 
or identify any additional relevant evidence.  The Veteran 
was also afforded appropriate VA examinations in connection 
with his claims.  Although the VA psychiatric examiner in 
September 2009 did not note the in-service treatment for 
anxiety and depression, remand for an additional examination 
is not warranted as the examiner diagnosed the Veteran only 
as having cocaine dependence and a substance induced mood 
disorder, which are not subject to service connection.  See 
38 C.F.R. § 3.301. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this 


time is not prejudicial to the Veteran.


ORDER

Service connection for an acquired psychiatric disorder, 
claimed as PTSD, is denied.  

An initial rating in excess of 20 percent for right knee 
chondromalacia patella with patellofemoral pain syndrome is 
denied.  

An initial rating in excess of 20 percent for left knee 
chondromalacia patella with patellofemoral pain syndrome is 
denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


